UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended April 30, oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from To Commission file number 000-53480 CHINA WIND ENERGY INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) No.2 Haibin Road, Binxi Developing Area Heilongjiang Province People’s Republic of China 150000 +86 451 87009618 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of“large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.o Yeso No APPLICABLE ONLY TO CORPORATE ISSUERS As of June 15, 2009, the registrant’s outstanding common stock consisted of 51,902,250 shares. Table of Contents PART I – FINANCIAL INFORMATION 2 ITEM 1. FINANCIAL STATEMENTS 2 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 8 ITEM 4. CONTROLS AND PROCEDURES 8 PART II – OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 9 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCCEDS 9 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 9 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 9 ITEM 5.OTHER INFORMATION 9 ITEM 6.EXHIBITS 9 1 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The unaudited interim consolidated financial statements of China Wind Energy Inc. follow. All currency references in this report are to US dollars unless otherwise noted. Consolidated Balance Sheets (unaudited) F-1 Consolidated Statements of Operations (unaudited) F-2 Consolidated Statements of Cash Flows (unaudited) F-3 Notes to the Consolidated Financial Statements (unaudited) F-4 2 China Wind Energy Inc. and Subsidiaries (A Development Stage Company) Consolidated Balance Sheets April 30, 2009 (Unaudited) July 31, 2008 Assets Current Assets Cash and cash equivalents $ 769,301 $ 80,348 Accounts receivable, net 29,038 28,970 Advances to suppliers (Note 5) 435,445 416,210 Inventories (Note 6) 671,421 563,851 Prepaid Expenses 177,349 182,236 Total Current Assets 2,082,554 1,271,615 Prepayment and deposit (Note 7) 968,431 1,064,710 Due from related parties (Note 8) 852,394 1,020,049 Property and equipment, net (Note 9) 7,974,031 7,225,540 Goodwill 8,110,960 8,110,960 Intangible assets, net (Note 10) 12,008,663 12,166,785 Deferred charges 7,009 6,288 Total Assets $ 32,004,042 $ 30,865,947 Liabilities & Shareholders' Equity Current Liabilities Accounts payable and accrued liabilities $ 670,484 $ 338,429 Customer deposit 120,891 11,676 Other payables 122,512 116,636 Short term loan-bank (Note 11) 1,465,635 - Short term loans (Note 12) 874,255 120,582 Due to related parties (Note 13) 73,762 56,363 Wages payable 61,782 26,986 Other advance receipts (Note 14) 7,694,585 7,603,673 Total current liabilities 11,083,906 8,274,345 Minority Interests 2,336,317 2,607,965 Stockholders' Equity Common stock; 400,000,000 shares authorized 0.0001 par value; 51,902,250 shares issued and outstanding 5,191 5,191 Additional paid-in capital 20,335,701 20,335,701 Subscription receivable - - Accumulated other comprehensive income 46,743 44,369 Accumulated deficit during development stage (1,803,816 ) (401,624 ) Total Stockholders' Equity 18,583,819 19,983,637 Total Liabilities & Stockholders' Equity $ 32,004,042 $ 30,865,947 The accompanying notes are an integral part of these financial statements F-1 China Wind Energy Inc. and Subsidiaries (A Development Stage Company) Consolidated Statements of Operations (Unaudited) Three Months Ended April 30, 2009 Three Months Ended April 30, 2008 Nine Months Ended April 30, 2009 Nine Months Ended April 30, 2008 November 27, 2006 (Inception) to April 30, 2009 Revenue $ - $ - $ - $ - $ 148,383 Cost of goods sold - (204,873 ) Gross profit - (56,490 ) Operating expenses Selling expenses 19,065 - 65,117 - 68,902 General and administrative 298,640 70,143 966,831 164,472 1,409,817 Research and development 31,492 - 423,724 - 423,724 Provision (Reversal) on allowance of obsolescence (36,595 ) - 196,384 - 92,118 Totaloperating expenses 312,602 70,143 1,652,056 164,472 1,994,561 Income (loss) from operations (312, 602 ) (70,143 ) (1,652,472 ) (164,472 ) (2,051,051 ) Other income (expenses) Interest income 14 - 315 - 509 Interest expense (48,509 ) - (102,382 ) - (111,120 ) Loss on disposal of assets (2 ) - (9,263 ) - (9,263 ) Gain (Loss) on physical count of inventories - (331 ) - (331 ) (26,831 ) Government grant income 15 - 87,753 - 87,753 Total other income (expenses) (48,482 ) (331 ) (23,577 ) (331 ) (58,952 ) Income (Loss) before and income taxes and minority interests (361,084 ) (70,474 ) (1,675,633 ) (164,803 ) (2,110,003 ) Income taxes - Minority taxes 64,433 - 273,442 - 306,188 Net income (loss) (296,651 ) (70,474 ) (1,402,191 ) (164,803 ) (1,803,815 ) Other comprehensive income (loss) Foreign currency translation 3,061 2,186 2,374 4,519 46,743 Comprehensive income (loss) (293,590 ) (68,288 ) (1,399,817 ) (160,284 ) (1,757,072 ) Earnings (Loss) Per Share, Basic and Diluted (0.01 ) - (0.03 ) (0.01 ) Weighted Average Shares Outstanding, Basic and Diluted 36,900,917 22,863,555 51,902,250 20,871,364 The accompanying notes are an integral part of these financial statements F-2 China Wind Energy Inc. and Subsidiaries (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended April 30, 2009 Nine Months Ended April 30, 2008 November 27, 2006 (Inception) to April 30, 2009 Cash Flows From Operating Activities Net Loss $ (1,402,192 ) $ (164,803 ) $ (1,803,815 ) Adjustments to reconcile net income to net cash provided by operating activities Minority interest (273,442 ) - (306,188 ) Depreciation 62,224 447 76,707 Amortization 160,504 - 211,823 Loss on disposal of assets 9,263 - 9,263 Loss (Gain) on physical count of inventories - 331 26,831 Provision (Reversal) on allowance of obsolescence 196,384 - 92,118 Common stock issued for services - 17,850 17,850 Changes in operating assets and liabilities: Accounts receivable, net - - (426 ) Advances to suppliers (19,235 ) - (72,325 ) Inventories (302,360 ) - (129,771 ) Prepaid Expenses 4,887 1,060 6,635 Prepayment and deposit 96,279 19,796 (84,175 ) Deferred charges (721 ) - (721 ) Accounts payable and accrued liabilities 332,055 13,023 400,013 Customer deposit 109,215 - 72,513 Other payables 5,876 - 11,112 Wages payable 34,796 - 61,782 Net cash provided by operating activities (986,467 ) (112,296 ) (1,410,774 ) Cash Flows from Investing Activities Purchases of property and equipment (809,028 ) (5,265 ) (1,283,064 ) Proceeds from disposal of assets 7,313 - 7,313 Cash acquired on acquisition - 173 314,713 Proceeds from repayment of related parties loan 167,655 - 437,616 Net cash used in investing activities (634,060 ) (5,092 ) (523,422 ) Cash Flows From Financing Activities Proceeds from short term loans-bank 1,465,635 - 1,465,635 Proceeds from short term loans 753,673 - 798,672 Loan from (repayment to) shareholder - 26,606 - Proceeds from related parties 17,399 - 67,104 Proceeds from issuance of common stock - 100,000 100,001 Net cash provided by (used in) financing activities 2,236,707 126,606 2,431,412 Effect of exchange rate changes on cash 72,773 4,519 272,085 Net increase in cash and cash equivalents 688,953 13,737 769,301 Cash and cash equivalents, beginning of period 80,348 1,278 - Cash and cash equivalents, end of period $ 769,301 $ 15,015 $ 769,301 Supplemental disclosure information: Interest expense paid $ 102,382 $ - $ 111,120 Income taxes paid $ - $ - $ - The accompanying notes are an integral part of these financial statements F-3 China Wind Energy Inc. And Subsidiaries Notes to Consolidated Financial Statements (Unaudited) 1. ORGANIZATION AND BUSINESS BACKGROUND The Company was incorporated in Nevada on May 8, 2006, under the name Pooch Pal Beverages Inc., andchanged its name to K-Care Nutritional Products Inc. On November 29, 2007, the Company changed its nameto China Wind Energy Inc. On November 20, 2007, a former President of the Company entered into a Stock Purchase Agreement withJian Ren, a resident and citizen of the Hong Kong SAR of the People’s Republic of China (the “Purchaser”),pursuant to which the Purchaser agreed to purchase 5,950,000 shares of the Company’s common stock, $0.0001par value, from the former President of the Company for $50,000. These shares represented 81% of the issuedand outstanding common stock of the Company.
